THE THIRTEENTH COURT OF APPEALS

                                   13-21-00314-CR


                                  The State of Texas
                                          v.
                                  Juan Manuel Perez


                                  On Appeal from the
                  County Court at Law No. 7 of Hidalgo County, Texas
                           Trial Cause No. CR-20-02705-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.

August 25, 2022